Citation Nr: 0905116	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, left posterior helix, status post local excision 
(skin cancer).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1962 to 
June 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which confirmed and continued a prior January 2004 denial of 
the Veteran's claim for service connection for skin cancer.

In November 2008, to support his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board - also commonly referred to as a 
Travel Board hearing.


FINDING OF FACT

Based on the medical and other evidence on file for 
consideration, it is just as likely as not the Veteran's skin 
cancer is attributable to excessive sun exposure while he was 
in the military.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
skin cancer was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claim and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These requirements apply to 
all five elements of a claim - including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And to the extent possible, this notice should be provided 
prior to initially adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claim or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim - in 
full, there is no need to discuss whether there has been 
compliance with the notice-and-duty-to-assist provisions of 
the VCAA because even were the Board to assume, for the sake 
of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102; see also Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

II.  Entitlement to Service Connection for Skin Cancer

Service connection is granted for current disability 
resulting from injury or disease incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Malignant, cancerous tumors will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  The report of the Veteran's 
July 2007 VA Compensation and Pension Examination (C&P Exam) 
confirms his diagnosis of skin cancer, so there is no 
disputing he has this claimed condition.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran claims that his skin cancer is due to excessive 
sun exposure over the course of his 20-year career in active 
duty service, including his tour in Vietnam.  His service 
personnel records confirm he served in Vietnam.  Furthermore, 
he has submitted a buddy statement from a retired Lt. Colonel 
providing that, while he and the Veteran were serving in 
Vietnam, they and other soldiers were exposed to excessive 
sunlight and were not provided any skin protection for that 
exposure.  Moreover, he also stated that he and others who 
served in Southeast Asia during that time also suffer from 
skin cancer.  Even as laymen, the Veteran and this retired 
officer are competent to comment on whether they had 
prolonged sun exposure during their military service, and to 
the point out they both now have skin cancer.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).


But, on the other hand, they are not competent to establish 
the alleged cause-and-effect correlation between that 
prolonged sun exposure in service and their current diagnosis 
of skin cancer.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Instead, this requires supporting medical nexus 
evidence.  See 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

The RO made a formal finding in September 2006 that the 
veteran's service treatment records are unavailable.  There 
are, however, select service treatment records in his claims 
file, although they are unremarkable for complaints, 
diagnosis, or treatment for skin cancer or related symptoms.  
And he has not asserted that he had a pre-existing condition 
that was aggravated by his military service, nor is this 
otherwise indicated in the record.  Moreover, he readily 
acknowledges this condition was first diagnosed in 1999 - 
approximately 17 years after his discharge from service and 
well beyond the one-year presumptive period for the initial 
manifestation of cancer to a compensable degree of at least 
10-percent disabling for it to be presumed to have been 
incurred in service.  A lapse of so many years between his 
separation from service and the first manifestation of this 
claimed disorder is a factor for consideration in deciding 
his service-connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

That said, VA provided the Veteran a C&P Exam in July 2007 
specifically to address the etiology of his skin cancer.  The 
report of this exam indicates the examiner conducted a 
clinical examination of the Veteran and reviewed his claims 
file for the pertinent medical and other history, including 
his medical records and medical literature and treatise 
information.  In his report, the examiner noted that the 
relevant medical literature indicates that the most 
significant contributing factors for developing this type of 
skin cancer are age and cumulative sun exposure, with the 
additional factor of degree of sun exposure within the last 5 
to 10 years being especially contributory.  He also noted 
that the Veteran's reported history cites cumulative sun 
exposure over 25 to 30 years.  The examiner further provides 
that the additional risk factors for this type of skin cancer 
besides phenotypic characteristics such as fair skin, light-
colored eyes, red hair, and Northern European origin include 
occupational sun exposure.  As to the Veteran's particular 
case, the examiner noted the Veteran served in the military 
for 20 years (from 1962 to 1982) with "frequent prolonged 
sun exposure" and that, after service, the Veteran reported 
working in trucking and transportation before becoming a 
Reserve Officer Training Corps (ROTC) instructor, which was 
mostly in the classroom (so indoors, as opposed to outdoors).  
But this VA examiner was still ultimately unable to opine as 
to whether the Veteran's skin cancer was due to his 
in-service sun exposure without resorting to mere 
speculation.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  

However, the record also includes two statements from private 
physicians regarding the etiology of the Veteran's skin 
cancer, and they are a bit more definitive in terms of 
arguably suggesting his skin cancer is attributable to his 
in-service sun exposure.  A letter dated in September 2005 
from Dr. T.M. provides that the Veteran's skin cancer arose 
from cumulative sun damage which began two to three decades 
prior.  
So as this letter is dated in 2005, this suggests the 
Veteran's skin cancer is attributable to sun damage sustained 
between 1975 and 1985.  He was on active duty in the military 
for the overwhelming majority of this time frame, 
having served from 1962 to 1982.  Another letter, dated in 
July 2004 from Dr. M.H., Diplomate, American Board of 
Dermatology, expresses Dr. M.H.'s opinion that the Veteran's 
denial of service connection for skin cancer should be 
reconsidered.  Her letter states the Veteran has hazel eyes, 
blond hair, type 2 skin and no personal family history of 
skin cancer, and that his "most obvious risk factor for this 
skin cancer was photo damage caused by repeated sun exposure 
and sunburns."  The letter further states that the Veteran 
"worked the majority of his 20 active duty years outdoors 
during peak sunshine hours without sunscreens."  Moreover, 
the letter also provides that use of daily sunscreen as a 
precaution against this type of skin cancer was not suggested 
during 1962-1982, the time period when the Veteran was in 
service, suggesting the Veteran would not likely have been 
afforded such protection while in service during this time 
period.   

Neither of these private physicians expressly stated that the 
Veteran's skin cancer is attributable to his in-service sun 
exposure.  But they did indicate this is an at least as 
likely as not possibility, and an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
And, in evaluating the probative value of competent medical 
evidence, the Court has stated that ultimately 
"the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that Dr. M.H.'s statement, taken within its 
context of first stating that the Veteran's denial for 
service-connection should be "re-evaluated" and then 
providing the rationale as to why the Veteran should be so 
re-evaluated, is essentially an argument that the Veteran's 
skin cancer is at least as likely as not attributable to his 
in-service sun exposure.  The Board also affords additional 
probative weight to Dr. T.M.'s opinion, specifying an 
approximate date range during which the Veteran likely 
sustained sun damage leading to his skin cancer.

For these reasons and bases, the evidence is at least in 
relative equipoise (i.e., evenly balanced for and against the 
claim) on the determinative issue of whether the veteran's 
skin cancer is attributable to prolonged sun exposure 
coincident with his military service.  And in this 
circumstance, as mentioned, he is given the benefit of the 
doubt and his claim granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

The claim for service connection for skin cancer is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


